UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10 - QSB QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2007 000-30379 (Commission File Number) Chembio Diagnostics, Inc. (Exact name of registrant as specified in its charter) Nevada 88-0425691 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 3661 Horseblock Road Medford, New York11763 (Address of principal executive offices including zip code) (631) 924-1135 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Transitional Small Business Disclosure Format (check one): Yes No
